DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick J. Smith on 03/04/2021.

The application has been amended as follows: 

In the Claims:

Regarding claim 24:
1) in line 9, “to drive each roller” is deleted and replaced with:
-- to drive the roller --.


-- wherein each blind comprises a base, in a bottom part, connected to a maneuvering device comprising at least one bar connecting the bases, perpendicularly to a major length of the bases, the at least one bar being supported and connected at ends thereof --.

3) in the final line, the phrase “the at least one bar in translation” is deleted and replaced with:
-- the at least one bar in horizontal translation --.

Regarding claim 25, line 2, “with said roller and” is deleted and replaced with:
-- with each roller respectively and --.

Regarding claim 26, line 2, “with the roller and” is deleted and replaced with:
-- with each roller respectively and --.

Regarding claim 28, line 2, “form” is deleted and replaced with:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner finds that hindsight with a piece-meal rejection would be required to reject the claims with prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL P CAHN/Primary Examiner, Art Unit 3634